Appellants insist that our conclusion is in conflict with the opinion of the Supreme Court in Harding v. Commissioners,95 Tex. 174, 66 S.W. Rep., 44. On the original hearing our attention was not called to the fact that the court had delivered a written opinion in refusing the writ in that case. We find the court expressly reserved the question, stating that it was one of great difficulty. The writ was refused upon another ground. There is therefore no conflict, nor can we see upon what ground our conclusion conflicts with the cases of Lowery v. Briggs, 73 S.W. Rep., 1062, or Norman v. Thompson,96 Tex. 250, 72 S.W. Rep., 62, cited in the main opinion, as contended by appellant. It is unnecessary to discuss those cases. We are still unable to perceive why, if our statute enlarges the right to injunction, a court of equity should stickle at granting the relief against prosecuting officers seeking to enforce by prosecution a void law and yet go behind the prosecutions and enjoin the enactment of the law itself. We still believe that if equity should interfere at all it would be at a point nearer the threatened injury and against those charged with the duty of enforcing the law if valid.
The motion is overruled.
Overruled.
Filed May 27, 1904.
Writ of error refused. *Page 76